Citation Nr: 0009431	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  90-54 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida




THE ISSUE

Entitlement to service connection for residuals of an 
intramedullary ependymoma of T12-L2, status post excision.  




REPRESENTATION

Appellant represented by:	The American Legion







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from November 5, 1962 to 
June 7, 1963.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1989 rating decision.  A 
Hearing was conducted at the RO in September 1990, and then 
before a panel of Members of the Board in Washington, D.C., 
in June 1991.  In July 1991, the Board remanded the case to 
the RO for additional development.  

The veteran again testified at a Hearing before a Member of 
the Board in Washington, D.C., in March 1992.  In a March 
1993 decision, the Board denied the veteran's claim of 
service connection.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter the 
"Court").  In a March 1994 order, the Court granted a Motion 
to Remand filed by the Secretary of VA.  The Board's March 
1993 decision was vacated, and the case was remanded for 
additional proceedings.  

In April 1995, the veteran appeared for another hearing 
before a Member of the Board in Washington, D.C.  In October 
1995, the Board again remanded the case to the RO for 
additional development.  

In February 1997, the Board again denied the veteran's claim 
of service connection.  The veteran again appealed to the 
Court.  

In a March 1999 order, the Court granted another Motion to 
Remand filed by the Secretary of VA.  The Board's February 
1997 decision was vacated, and the case was remanded for 
additional proceedings.  



REMAND

As noted in the motion to remand, in the July 1991 remand, 
the Board instructed the RO to secure all medical records 
from the VA Hospital in Coral Gables, Florida, from 1967 and 
1968.  The Board noted that, "[o]f particular concern are 
the surgical reports for a cyst removal in 1968."  The RO 
requested the records, but the VA Medical Center informed the 
RO that the veteran had never been admitted.  The record, 
however, indicates that the veteran had sought treatment on 
an outpatient basis in 1967 for cyst removal and that he had 
had the same type of procedure performed in 1968.  Thus, it 
was determined in the Motion to Remand that the VAMC's 
response that the veteran had never been admitted was not 
sufficient to determine if outpatient treatment records were 
available.  

The RO did subsequently request records from 1966 and 1967, 
but they never requested outpatient treatment records from 
1968.  The RO was advised by the VAMC that it was unable to 
recall records from 1966 and 1967.  

Consequently, the Court, citing Stegall v. West, 11 Vet. App. 
268 (1998), remanded the case to enable the RO to comply with 
the Board's remand instructions by attempting to secure the 
medical records from the VA Hospital in Coral Gables, 
Florida, from 1968, particularly reports of a cyst removal in 
1968.  

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should secure all medical 
records from the VA Hospital in Coral 
Gables, Florida, from 1967 to 1968.  Of 
particular concern are the surgical 
records for a cyst removal in 1968.  

2.  After undertaking any additional 
necessary development, the RO should 
review the veteran's claim.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued an appropriate Supplemental 
Statement of the Case and given a 
reasonable opportunity to reply.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  In taking this action, the Board implies no 
conclusion as to any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


